DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/21 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over McCord (US 2005/0258404).
Regarding claim 1, McCord teaches a powder coating composition (paragraph [0087]) including an effective amount of at least 10% by volume of at least one inorganic a bismuth-containing antimicrobial agent, wherein the at least one inorganic the bismuth-containing antimicrobial agent comprises bismuth aluminate and bismuth citrate (paragraph [0027]) and at least one thermoset polymer (paragraph [0031]). Given the overlap between the powder coating composition of McCord and that presently claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an powder coating composition that is both disclosed by McCord and encompassed by the present claims and thereby arrive that the claimed invention.
Regarding claim 6, McCord teaches wherein the powder coating composition comprises at least one thermoplastic polymer (paragraph [0031]).
Regarding claim 7, McCord teaches wherein the powder coating composition further comprises one or more pigments, additives, fillers, carriers or combinations thereof (paragraphs [0034]-[0036]).
Regarding claim 8, McCord teaches wherein the powder coating composition comprises at least one thermoset polymer and at least one thermoplastic polymer selected from the group consisting of an epoxy, a polyamide, acrylic, polyurethane, polyester, polyvinyl chloride, fluoropolymer, silicone or combinations thereof (paragraphs [0031]-[0032]).
Regarding claim 9, given that McCord teaches powder coating composition comprising materials and structure identical to that presently claimed, the powder coating composition when applied and cured onto at least a portion of an article would inherently demonstrate reduction in growth of microbes as presently claimed, absent evidence to the contrary.
Regarding claim 10, McCord teaches wherein the at least one inorganic bismuth is present in an amount of at least 10% by volume (paragraph [0027]). While there is no explicit disclosure of the amount of bismuth aluminate, it is noted that when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Therefore, it would have been obvious to one of ordinary skill in the art to use at least 5% by volume of bismuth aluminate. It is noted that McCord discloses amounts of particles in volume percent while claims recite weight percent. However, given that the amounts disclosed by McCord overlaps those amounts claimed, respectively, it is clear that McCord meets the ranges as presently claimed, absent evidence to the contrary.
Regarding claim 11, given that the examples of McCord disclose using epoxy in combination with a curative (paragraph [0066]), it is clear that the powder coating composition is cured.
Regarding how the powder coating composition is cured, i.e. by the application of actinic radiation or thermal radiation, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that McCord meets the requirements of the claimed powder coating composition, McCord clearly meets the requirements of present claims.
Response to Arguments
Applicant’s arguments filed 04/21/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended claim 1 to recite bismuth-containing antimicrobial agent “comprises bismuth aluminate and bismuth citrate”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787